              Case 1:18-cv-08175-ER Document 178 Filed 09/18/19 Page 1 of 6

                                       RICHARD     AND      RICHARD
                                              ATTORNEYS AT LAW
                                            825 BRICKELL BAY DRIVE
                                             SEVENTEENTH FLOOR
                                               MIAMI, FLORIDA
                                                    33131

DENNIS RICHARD                                                               PHONE (305) 374-6688
E-mail: dennis@richardandrichard.com




                                            September 18, 2019

 VIA ECF

 The Honorable Edgardo Ramos
 United States District Court
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, NY 10007

           RE:       SEC v. Honig, et al., No. 1:18-cv-08175

 Dear Judge Ramos:

           We represent defendants, Michael Brauser and Grander Holdings, LLC (“Brauser”). This

 submission is pursuant to leave provided at the pre-motion conference on September 11, 2019.

 Hrg. Transc., 9/11/19 at 27:18-22.

           The present issue was triggered by the SEC’s cryptic letter to the Court “to advise . . .

 that the Commission’s New York Regional Office” – which is the SEC’s counsel of record in

 this case – “continues to investigate matters that involve conduct of certain Defendants” and that

 “[i]f the Commission staff representing the Commission in this matter becomes aware of

 documents collected in that investigation that are relevant to matters alleged in the Amended

 Complaint, we will produce them to Defendants.” Letter from SEC Counsel, 8/8/19 (ECF No.

 157).

           After the SEC files court proceedings, its use of its administrative powers to engage in ex

 parte discovery is constrained by the Federal Rules of Civil Procedure. S.E.C v. Life Parters
           Case 1:18-cv-08175-ER Document 178 Filed 09/18/19 Page 2 of 6
The Honorable Edgardo Ramos
September 18, 2019
Page 2


Holdings, Inc., et al., 2012 WL 1280253 (W.D. Tex. August 17, 2012).             The issue turns on

whether the ex parte SEC investigation is “for the sole purpose of investigating violations not

alleged in the” SEC’s complaint. Id. at *2 (emph. added). The SEC told the Court:

            [T]he Commission plans to use its administrative powers to investigate
            matters unrelated to the allegations in the Amended Complaint. Because
            those matters are unrelated to the instant matter, they are not the subject of
            this litigation nor subject to the Federal Rules of Civil Procedure.

Letter from SEC Counsel N. Brown to the Court, 9/4/19, p. 1 (emphasis by SEC) (ECF No. 171,

p. 1).

         After the SEC’s in camera submission at the September 11th hearing, the Court advised

the parties that it had “directed the SEC to submit additional briefing which will also be ex parte

and under seal to me so that I can further make a determination as to whether or not the

investigation is wholly unrelated to the current investigation, and that submission is due by next

week, the 18th” of September, 2019. Hrg. Transc., 9/11/19 at 25:5-10.

         The SEC filed its additional ex parte briefing under seal on Tuesday, September 17,

2019. Although the Defendants are in the dark as to what is in the SEC’s ex parte brief, and

therefore not in a position to test its completeness or candor, we submit a framework for the

Court’s determination of whether the SEC’s ex parte discovery is wholly unrelated to the

allegations in the Amended Complaint.

         At its core, the Amended Complaint alleges an ongoing pattern of “‘pump-and-dump’

schemes” including amassing a controlling interest in the stock of public companies, concealing

that control, driving up the stock price and trading volume through manipulative trading and/or

paid promotional activity, and then dumping the stock into an artificially inflated market. FAC,

p. 2 (ECF 105). The SEC has acknowledged that its Amended Complaint “alleges a common
          Case 1:18-cv-08175-ER Document 178 Filed 09/18/19 Page 3 of 6
The Honorable Edgardo Ramos
September 18, 2019
Page 3


pattern among the many schemes” although it only “focuses on three issuers . . . .” SEC’s Opp.

to Brauser’s MTD Amended Complaint, ECF No. 155, p. 2. The SEC alleges that the “pattern . .

. [t]ypically” involves “some kind of transaction” such as “an acquisition or merger,” and/or

paying “writers” or “bloggers” to publish misleading information about public companies to

pump up the value of stock. Am. Compl., ¶ 55 (ECF No. 105, p. 17-18). The SEC alleges this

pattern has occurred with dozens of issuers. Id., ¶ 57 (ECF No. 105, p. 18).

        Indeed, in every count against Brauser the SEC alleges that “[b]y reason of the foregoing

. . . Brauser . . . will continue to” engage in the same pattern of conduct. Id., p. 71, ¶ 202; p. 78, ¶

210; p. 90, ¶ 248; p. 92, ¶ 258; and, pp. 93-94, ¶ 265. The SEC seeks injunctive relief against

this alleged continuing pattern of wrongful conduct. Id., pp. 97-99.

        Given these allegations in the SEC’s Amended Complaint, we asked SEC counsel:

             When you represent to the Court that “the Commission plans to use its
             administrative powers to investigate matters unrelated to the allegations in
             the Amended Complaint,” does that mean that such matters are outside of
             the alleged pattern?

Letter from Brauser Counsel J. Sallah, 9/9/19 (emph. by SEC) (Exh. A hereto).

        SEC counsel replied:

             In response, we can only refer you to what we’ve said before regarding the
             non-public investigation, that is: it concerns conduct that is distinct from
             and post-dates the conduct alleged in the amended complaint.

Email from SEC Counsel, N. Brown, to Brauser Counsel J. Sallah, 9/11/19 (emph. added) (Exh.

B hereto).

        Thus, when confronted with the actual allegations of the Amended Complaint and asked

the simple question of whether its planned ex parte investigation was unrelated to those
          Case 1:18-cv-08175-ER Document 178 Filed 09/18/19 Page 4 of 6
The Honorable Edgardo Ramos
September 18, 2019
Page 4


allegations the SEC averted the question, responding that it would “only” say that it “concerns

conduct that is distinct from and post-dates the conduct alleged in the amended complaint.”

       The difference in what the SEC told the Court on September 4th – that it “plans to use its

administrative powers to investigate matters unrelated to the allegations in the Amended

Complaint” (emphasis by SEC) and its later reply to a direct question by a Defendant’s counsel –

that it would “only” say that it “concerns conduct that is distinct from and post-dates the conduct

alleged in the amended complaint” – is telling. If, for example, the SEC is using its

administrative subpoena powers to investigate the very pattern of conduct it claims is continuing

– and asks the Court to enjoin – then it should be utilizing court-issued subpoenas pursuant to the

Federal Rules of Civil Procedure.

       This precise issue is the subject of the ruling in Life Parters that although the filing of a

civil suit generally does not inhibit the SEC’s “authority to investigate securities-law violations,”

the SEC is “unquestionably bound by the” Federal Rules of Civil Procedure when its ex parte

investigative powers are not being used as “part of a purely administrative investigation

unrelated to the” pending civil case. 2012 WL 12850253 at *2.

       In Life Parters, just as here, the SEC “submitted materials in camera;” the SEC asserted

that the in camera submission would “debunk[] Defendants’ false accusation that the

[administrative] subpoena was issued to obtain ex parte discovery.” Id. at *2 (internal quotation

marks/brackets omitted). Upon its in camera review, the Life Parters court rejected the SEC’s

position, finding that the ex parte discovery was not wholly unrelated to the pending civil action.

The SEC moved for reconsideration, which was denied, the court further stating:

           The Court’s position is supported by Plaintiff’s [SEC] Enforcement
           Manual, which cautions the staff regarding the dangers of issuing
         Case 1:18-cv-08175-ER Document 178 Filed 09/18/19 Page 5 of 6
The Honorable Edgardo Ramos
September 18, 2019
Page 5


           investigative subpoenas after commencement of a related civil action
           because “a court might conclude that the use of investigative subpoenas to
           conduct discovery is a misuse of the SEC’s investigative powers and
           circumvents the court’s authority and limits on discovery in the Federal
           Rules of Civil Procedure.

SEC v. Life Parters Holdings, Inc., 2012 WL 12918375, *1 (W.D. Tex. September 25, 2012).

Copies of both Life Parters decisions are attached hereto as Composite Exh. C.

       The SEC’s exception in its initial letter to the Court – that “[i]f the Commission staff

representing the Commission in this matter becomes aware of documents collected in [its

administrative] investigation that are relevant to matters in the Amended Complaint, we will

produce them to Defendants” – is not salutary. The SEC took a similar position in the Life

Parters case, arguing that the defendants were not prejudiced because the SEC later provided

them a copy of the SEC’s ex parte deposition. 2012 WL 12850253 at * 3. The court ruled that

this did not “alleviate the prejudice caused by [the SEC] taking an extra-judicial deposition from

a non-party witness to obtain testimony against” the defendants, and that “[m]ost importantly,”

the SEC’s “lack of notice to Defendants deprived them of their ability to cross-examine” the

witness “and object to testimony elicited by” the SEC. Id.

                                   Upon This Court’s Determination

       Given this Court’s statement that it will be making “a determination as to whether or not

the investigation is wholly unrelated” to the pending civil action, what follows turns on that

determination. If the Court determines that the SEC’s investigation is not “wholly unrelated,”

then the SEC should conduct such discovery in accordance with the Federal Rules of Civil

Procedure. That way Brauser and other parties will receive basic due process – notice of any

subpoenas, depositions or other discovery.
          Case 1:18-cv-08175-ER Document 178 Filed 09/18/19 Page 6 of 6
The Honorable Edgardo Ramos
September 18, 2019
Page 6


        If the Court determines that the SEC’s investigations is “wholly unrelated” to the pending

civil action, then the SEC should be restricted from using the fruits of that ex parte investigation

in this case.

                                                     Respectfully submitted,


                                                     /s/ Dennis A. Richard
                                                     DENNIS A. RICHARD

cc: Counsel of Record (via ECF)
